Title: The Commissioners to the American Prisoners in Great Britain, 19 September 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: American Prisoners in Great Britain


     
      Gentlemen
      Passi September 19 1778
     
     Altho We have not written to you directly, for some time You may be assured, We have not been unmindfull of your Interests, your Comfort or your Liberty. We have been engaged, a long time, in negociating a Cartell of Exchange. This Work We found attended with many Difficulties, but at last have obtained Assurances from England that an Exchange shall take Place. We have also obtained from the Government of this Kingdom, a Passport for a Vessell to come from England to Nantes or L’orient, with American Prisoners, there to take in British Prisoners in Exchange. We now sincerely hope, that you will obtain your Liberty. We cannot certainly say however that all, will be immediately exchanged, because We fear, We have not an equal Number, to send to England. Those that remain if any will be those who have been the latest in Captivity and consequently have suffered the least.
     While the British Government, refused to make any Agreement of Exchange We the Commissioners here never discouraged their Countrymen from escaping from the Prisons in England, but on the contrary, have lent small sums of Money, sufficient with great Œconomy, to bear their Expences to some Seaport Town, to such as have made their Way hither. But if the British Government should, honourably keep to their Agreement to make regular Exchanges We shall not think it consistent with the Honour of the United States to encourage such Escapes, or to give any Assistance to such as shall escape.
     Such Escapes hereafter, would have a Tendency to excite the British Administration to depart from the Cartell—to treat the Prisoners that remain with more Rigour and to punish those that escape if retaken with more severity.
     On the other Hand, We have now obtained Permission of this Government to put all British Prisoners, whether taken by Continental Frigates, or by Privateers, into the Kings prisons, and We are determined to treat such Prisoners precisely as you are our Countrymen are treated in England to give them the same Allowance of Provisions, and Accommodations and no other. We therefore request you to inform Us with Exactness, what your Allowance is from the Government that We may govern ourselves accordingly. I We have the Honour to be, with much Respect and Affection your Countrymen and humble servants.
    